Citation Nr: 0629924	
Decision Date: 09/21/06    Archive Date: 10/04/06	

DOCKET NO.  95-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had periods of active service from January 1964 
to December 1966 and from November 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.

2.  The veteran is currently incarcerated.  He has an 
anticipated release date of December 2006.

3.  VA medical records showing treatment and evaluation of 
the veteran during the past several years pertain primarily 
to substance abuse problems and unrelated complaints.

4.  The available medical evidence shows only minimal 
treatment for PTSD symptomatology.

5.  There is no showing in the medical evidence of record of 
definite social or industrial impairment attributable to the 
PTSD or of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005) and 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  (1) The veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented for the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to the 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a service connection claim, to include an 
increased rating claim.

In this case, the appeal has been pending for a number of 
years already.  The case was previously remanded by the Board 
in June 2003 for various purposes, including compliance with 
the VCAA.  As a result, the veteran was provided with a 
letter dated December 30, 2003, informing him of the evidence 
needed to establish entitlement to the benefit sought.  He 
was also told how VA would help him obtain evidence for his 
claim.  He was informed that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.

The record shows the veteran is currently incarcerated and 
has been for some time.  He apparently has an expected 
release date from prison of sometime in December 2006.  An 
attempt was made by VA to schedule him for a psychiatric 
examination.  However, a September 2004 note reflects that a 
VA employee contacted three psychiatric facilities in the 
area to determine if any were willing to perform an 
examination at the correctional institute.  None of the three 
was willing to do so.  A notation in the May 2005 
supplemental statement of the case reported that the warden's 
office at the correctional institution refused to transport 
the veteran to a VA facility for the examination.  In view of 
the foregoing, the Board believes that VA has done all it 
possibly can to notify and assist the veteran.  

As noted above, the claim has been in appellate status for a 
number of years already.  Reports of VA outpatient visits on 
periodic occasions between 2001 and 2004 have been associated 
with the claims folder and the Board believes that the duties 
to notify and assist the veteran in developing facts 
pertinent to the claim have been accomplished to the extent 
possible.  A representative has asked that the veteran be 
scheduled for a psychiatric examination in December 2006, but 
the Board notes that the record reveals this is only an 
anticipated release date of the veteran.  Further, that is a 
time several months away.  Also, the representative has asked 
that records pertaining to any treatment and evaluation of 
the veteran at the correctional institute be obtained.  
However, when the veteran was provided with the letter by VA 
in December 2003 asking him to provide additional 
information, he did not sign and return any authorization and 
consent to release information form.  The veteran is always 
free in the future to submit a claim with the submission of 
additional evidence showing an increase in his 
symptomatology.

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.3 (2005).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In the present case, the RO evaluated the veteran's PTSD 
under Diagnostic Code 9411.  During the pendency of the 
veteran's appeal, the criteria for rating PTSD were revised, 
effective November 7, 1996.  When a law or regulation changes 
during the pendency of the appeal, the Board must evaluate 
the veteran's disability under the version most favorable to 
the veteran, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, as 
revised regulations in this case do not allow for the 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  Rhodan 
v. West, 12 Vet. App. 55 (1998).

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was warranted for a psychiatric disorder 
where the symptoms were less than the criteria for the 30 
percent, with emotional tension, or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reductions in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  The Board recognizes that 
the term "definite" as it relates to the level of impairment 
in the former Diagnostic Code 9400, has been defined as 
meaning distinct, unambiguous, and moderately large in 
degree, more than moderate, but less than rather large.  See 
VAOPGCPREC 9-93 (November 1993).

The next higher rating of 50 percent is assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

The next higher rating of 70 percent is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent schedular rating requires that the attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrable inability to obtain or 
retain employment.  In Johnson v. Brown, 7 Vet. App. 95 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) held that each of the criteria for a 100 
percent rating is an independent basis for granting a 100 
percent rating.

Under the revised criteria, effective from November 7, 1996, 
to the present, a 10 percent evaluation under Code 9411 is 
warranted when there is evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The next higher rating of 30 percent is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is applicable when there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is assigned when there 
is evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (2005).

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the entire record in conjunction with his case.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in 
detail the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 (F. 3d, 1378, 1380 (Fed. 
Cir. 2000) (The Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (The Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).

After review of the evidence and the pertinent provisions of 
the Rating Schedule, both new and old, set forth above, the 
Board finds that the manifestations of the veteran's PTSD do 
not more nearly approximate the criteria for a rating in 
excess of 10 percent under either the new or the former 
criteria.  The record includes reports of VA treatment and 
evaluation of the veteran over the years.  At the time of 
hospitalization in September 2002, the veteran was admitted 
to the homeless domiciliary program for poly-substance abuse 
treatment.  His PTSD was noted by history only.  At the time 
of discharge from hospitalization, he was described as 
homeless and unemployed.  He was encouraged to pursue follow-
up treatment.  

Subsequent evidence includes a report of a March 2003 
outpatient visit.  The veteran stated that he had a drug 
problem, but he indicated he was not abusing drugs.  It was 
indicated he was well-known to the system for frequent 
relapses of depression, alcoholism and PTSD.  A physician had 
been called by his landlady who reported that he was selling 
his medications and was becoming verbally and physically 
threatening.  He was brought by police to a community 
hospital where he reported an attack early that day by a 
neighborhood dog.  He was treated and given a tetanus shot.  
While in the emergency room, he was found to be psychotic, 
talkative, expansive, and irritable.  He denied feeling 
depressed.  He reported fair sleep and appetite, but reported 
irritability.  He denied psychotic symptomatology.  It was 
noted he had been drinking daily for several days.  He was 
admitted involuntarily and was restarted on his outpatient 
medications, including Paxil and Hydroxyzine as necessary.  
His Neurontin, which a physician had recently started for 
mood and pain symptoms, was increased to 200 three times a 
day.

The following morning he was seen by the treatment team.  
Grooming and hygiene were appropriate.  He was calm and 
cooperative.  There was no psychomotor agitation or 
retardation.  Speech was spontaneous with normal rate and 
volume.  Mood was described as good.  Affect was euthymic, 
full range, inappropriate.  Thought process was organized, 
coherent, and goal-directed.  He denied psychotic 
symptomatology.  He blamed everyone else for his problems.  
Insight and judgment were described as poor.  He was given 
Axis I diagnoses of:  Substance-induced psychotic disorder-
resolved; opiate abuse versus alcohol abuse-reportedly in 
remission, but rule out exacerbation.  He was given an Axis 
II diagnosis of antisocial personality disorder, with 
borderline traits.

When he was seen at the VA mental health clinic in June 2003, 
he was described as agitated about not having been admitted 
into the methadone program immediately.  He stated he had 
been "chipping" heroin and had gotten busted for shoplifting 
to support his habit.  With further discussion and 
assessment, he became increasingly hostile.

When he was seen during an outpatient visit in September 
2003, it was noted the purpose was for ongoing medication 
intervention.  He had "lapsed" with his last appointment.  
He claimed that he was now regrouped and was attending to 
both his medical and psychiatric issues.  He claimed that he 
had not had a drink since May.  He stated he had been 
incarcerated, but was now on probation.  He referred to some 
acceptance of responsibility for his behavior.  He denied 
suicidal or homicidal ideation.

A December 2003 outpatient visit reveals that he was detained 
at a local justice center to face charges for aggravated 
robbery.

The above evidence gives no indication of appreciable 
impairment attributable to the veteran's PTSD symptomatology.  
Rather, his difficulties have been associated with his 
polydrug abuse and the evidence of record contains no medical 
opinion associating his polydrug abuse with his PTSD 
symptomatology.  Accordingly, the Board finds that there is 
no competent evidence of record indicating any worsening 
psychiatric symptomatology associated with the veteran's PTSD 
that would warrant the assignment of a higher disability 
rating than the 10 percent rating currently in effect.


ORDER

A disability rating in excess of 10 percent for PTSD is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


